                   Case 2:17-cv-01297-MJP Document 657 Filed 12/22/20 Page 1 of 1



 1                                                                              The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 9                                                 AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                                          Case No. 2:17-cv-01297-MJP

12                     Plaintiffs, and                               ORDER CONCERNING CASE
                                                                     SCHEDULE
13   STATE OF WASHINGTON,
14                     Plaintiff-Intervenor,
15
              v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18                     Defendants.
19

20                                                               ORDER

21            This matter comes before the Court on the Parties’ Joint Stipulation Concerning the Case

22   Schedule. After considering the Parties’ Joint Stipulation, IT IS HEREBY ORDERED THAT:

23            1.       The current deadline of December 28, 2020 to file dispositive motions is vacated.

24            IT IS SO ORDERED.

25            Dated this 22nd day of December, 2020.

26

27

28
                                                                   A
                                                                   Marsha J. Pechman
     ORDER CONCERNING                                              United States District Judge
     CASE SCHEDULE
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)
